               Case: 1:19-cv-07524 Document #: 6 Filed: 01/24/20 Page 1 of 1 PageID #:47

                                                 Telephone 815-733-6135

                                        Fastpace Process & Investigations Inc.
                                           Agency License No. 117-001567
                                                                                                             Case No.: 19-cv-07524
                                        AFFIDAVIT OF SPECIAL PROCESS SERVER

Tanya House, a special appointed process server, an agent of Fastpace Process & Investigations Department of Professional
Regulation number 117-001567 on oath states:
I.          That he/she served the within Notice of Mandatory Initial Discovery, Summons, Complaint, Amended Standing
            Order Regarding Mandatory Initial Discovery Pilot Project and Document 1-1 on the within named defendant,
                          CHAI TRUST COMPANY, LLC a limited liability company d/b/a Equity Group Investments
            by leaving a copy of each with the said defendant personally on January 10, 2020
II          (a) That the sex, race and approximate age of the defendant or other person with whom he/she left the process are
            as follows:
            Sex: Female            Race: Caucasian             Approximate Age: 38
            (b) That the place where (if possible in terms of an exact street address) and the date and time of the day when the
            process was left with the defendant or other person were as follows:
            Place: 2 North Riverside Plaza suite 600, Chicago, IL 60606
            Date: January 10, 2020               Time of Day: 01:00 PM
            Comments: service was accepted by Lynita Phillips

Under penalties as provided by law pursuant to § 1-109 of the Code of Civil Procedure, the undersigned certifies that the
statements set forth in this instrument are true and correct, except as to matters therein stated to be on information and belief
and as to such matters the undersigned certifies as aforesaid that he verily believes the same to be true.




                                                                  Special Process Server Signature
